

        EXHIBIT 10.24




RESOLUTION


Director Compensation




RESOLVED, that effective January 1, 2017, directors who are not officers or
employees of the Corporation or any of its subsidiaries (each a “Non-Employee
Director”) shall be entitled to receive for their services as directors, a
quarterly cash retainer in the amount of $31,250 (“Quarterly Retainer”), to be
paid on each January 1, April 1, July 1, and October 1 (each a “Quarterly
Payment Date”), provided such Non-Employee Director is serving as a director on
such date.


FURTHER RESOLVED, that effective January 1, 2017, each Non-Employee Director who
serves as the chair of the Risk and Return Committee or the Compensation and
Succession Committee shall be entitled to receive a quarterly chair fee in the
amount of $6,250, and each Non-Employee Director who serves as a chair of the
Audit Committee or Nominating and Governance Committee, or as Lead Director
shall be entitled to receive a quarterly fee in the amount of $8,750, $5,000,
and $12,500, respectively, (each such fee, a “Quarterly Chair Fee” or “Quarterly
Lead Director Fee”, respectively), to be paid on each Quarterly Payment Date,
provided such Non-Employee Director is serving as a committee chair or as Lead
Director on such date.


FURTHER RESOLVED, that any Non-Employee Director initially elected to the Board
or initially appointed as a committee chair or as Lead Director effective on any
date other than a Quarterly Payment Date on or after January 1, 2017, shall be
entitled to receive on the Quarterly Payment Date following the date he or she
joins the Board or becomes such chair or Lead Director, as the case may be, an
additional one-time fee in an amount equal to the Quarterly Retainer, Quarterly
Chair Fee, or Quarterly Lead Director Fee, as the case may be, multiplied by a
fraction, the numerator of which is the number of calendar days such
Non-Employee Director has served on the Board or as such chair prior to such
Quarterly Payment Date and the denominator of which is the number of calendar
days in such calendar quarter.


FURTHER RESOLVED, effective June 1, 2017, and on each June 1 of each year
thereafter, each Non-Employee Director who is serving as a director on that date
shall be entitled to receive a number of restricted stock units (“RSU”s) equal
to $155,000 divided by the price at which a share of the Corporation’s common
stock was last sold in the principal United States market for the stock as of
such June 1, with any fractional amount rounded up to the next whole RSU.


FURTHER RESOLVED, that effective June 1, 2017, any Non-Employee Director
initially elected to the Board effective on any date other than June 1 shall be
entitled to receive on the date he or she joins the Board, a number of RSUs
equal to $155,000






1



--------------------------------------------------------------------------------




divided by the price at which a share of the Corporation’s common stock was last
sold in the principal United States market for the stock as of the date the
Non-Employee Director joins the Board, multiplied by a fraction, the numerator
of which is the number of full calendar months from such date until the
following May 31 and the denominator of which is 12, with any fractional amount
rounded up to the next whole RSU.


FURTHER RESOLVED, that awards of RSUs under the 2006 Equity Compensation Plan
for Non-Employee Directors (the “Plan”), shall be evidenced by the form of
Restricted Stock Unit Award Agreement in the approved form.


FURTHER RESOLVED, that beginning with the RSU awards made on or after June 1,
2016, the period of restriction will begin on the date of grant and continue
through the earlier of (i) the day prior to the third anniversary of the date of
grant, (ii) the date on which the Non-Employee Director’s Board service
terminates, and (iii) the date of the Non-Employee Director’s death or
disability as defined in the Plan (the “Standard Period of Restriction”), unless
the Non-Employee Director elects a period of restriction other than the Standard
Period of Restriction, as provided in the resolution immediately below.


FURTHER RESOLVED, that for RSU awards granted after June 1, 2016, a Non-Employee
Director may elect a period of restriction other than the Standard Period of
Restriction, which shall begin on the date of grant and continue through either
(i) the date on which the Non-Employee Director’s Board service terminates, or
(ii) the day prior to the tenth anniversary of the date of grant, except in the
event of the Non-Employee Director’s death or disability as defined in the Plan,
which event shall terminate the period of restriction on the date of such death
or disability, (the “Deferral”), by delivering written notice to the Executive
Vice President, Human Resources, Allstate Insurance Company not later than
December 31 of the calendar year immediately preceding the year in which the
RSUs are granted.


FURTHER RESOLVED, that for any Non-Employee Director initially elected to the
Board, such Deferral election must be made by written notice to the Executive
Vice President, Human Resources, Allstate Insurance Company by the date of his
or her election or appointment to the Board or such other date that complies
with Section 409A of the Internal Revenue Code and any related regulations or
other guidance promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service.


FURTHER RESOLVED, that each such Deferral election shall be irrevocable after
the calendar year in which such election is made and thereafter, and shall
remain in effect for all successive RSU awards unless and until the Non-Employee
Director files a subsequent change to an existing deferral election.










2



--------------------------------------------------------------------------------




FURTHER RESOLVED, that the Executive Vice President, Human Resources, Allstate
Insurance Company is authorized to prepare election forms consistent with these
resolutions and applicable law.


FURTHER RESOLVED, that effective as of January 1, 2017, the foregoing
resolutions, pertaining to Non-Employee Director cash compensation supercede the
resolutions adopted by the Board of Directors on September 24, 2014 and April
10, 2015; and that, effective as of June 1, 2017, the foregoing resolutions
pertaining to Non-Employee Director equity compensation, supercede the
resolutions adopted by the Board of Directors on May 23, 2016.










3

